                Case 20-19403-EPK         Doc 21    Filed 10/26/20     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

In Re:                                               Case No: 20-19403-EPK
                                                     Chapter 13
HOBAN, SEAMUS JAMES
SSN: XXX-XX-8730

HOBAN, JANICE
SSN: XXX-XX-9319
                         Debtors      /

                     OBJECTION TO CLAIM ON SHORTENED NOTICE

              IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Debtors object to the
following claim filed in this case:

Debtor objects to Claim #12 of Roger R. St. Martin (the “Claimant”).

        The claim was not filed using the proper bankruptcy claim form. Therefore, the Debtor
respectfully requests that this Honorable Court sustains this objection and strike and disallow this
claim and for whatever further relief is deemed just and proper.
        The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the confirmation
hearing date and that a certificate of service conforming to Local Rule 2002 -1(F) must be filed
with the court when the objection and notice of hearing are served.

DATED:       October 26, 2020                        By: /s/ _ ______
                                                     Brian J. Cohen, Esq.
                                                     For The Firm
                                                     Florida Bar No. 142298

                                                     THE COHEN LAW FIRM, P.A.
                                                     Attorneys for Debtor(s)
                                                     1700 University Drive, Suite 210
                                                     Coral Springs, FL 33071
                                                     Tel: (954) 346-1400
                                                     Fax: (954) 346-0400


 LF-70 (rev. 12/01/09)
